DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The notations * and *1 are not defined in claim 2.  

Claims 11-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The notations * and *1 are not defined in claim 11 for the fifth compound.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (WO 2014/104514) in view of Ono (2013/0292665) and Xia et al. (2016/0149139).  U.S. 2015/0280136 is being used as an English equivalent to WO 2014/104514 since it is a continuation of the international application.
Regarding claims 1-7 and 10:  Ryu et al. teach a first electrode, a second electrode facing the first electrode, an emission layer between the first electrode and the second electrode, a hole transport region between the first electrode and the emission layer, and an electron transport region between the emission layer and the second electrode [0007, 0050, 0183; Figure 2].  Ryu et al. teach the claimed layers [0050; Figures; Examples].  Ryu et al. teach that hole transport region comprises the first compound [0024, 0169; Examples].  See specifically compound F-169.  Xia et al. teach that the electron transport material comprises a metal containing material [0115-0117].  Xia et al. teach the claimed formula for the fourth compound [page 44].  It would have been obvious to use the compound in the electron transport region of Ryu et al. 
Ryu et al. fail to specify the compounds in the emission layer.
However, Ono teaches an emission layer with a second compound that is a fluorescent host and a third compound that is a dopant, wherein the third compound is the same as claimed [Examples; Table 3].  Compound BD2 is the same as Applicant’s 3-11.  Ono teaches that their emission layer provides a blue light emitting element with high color purity and improved element service life [0012].  Ono teaches the amount recited in claim 6 [0263; Examples].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use the compounds in the ratio as taught by Ono in the emission layer of Ryu et al. to provide a blue light emitting element with high color purity and improved element service life.
Ryu et al. fail to specify the compounds in the electron transport region.
However, Xia et al. teach that in organic light emitting devices that the electron transport contains at least one compound that includes a ring-forming moieties with a nitrogen-containing heterocyclic group including =N- [0116].  Xia et al. teach that the compounds of their invention are used in an electron transport layer [0076].  Xia et al. teach compounds that are the same as Applicant’s compound 5-2 [page 91, 244].  Xia et al. also teach the claimed fourth compound [page 44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mixture of the compounds taught by Xia et al. to provide an electron transport region for the organic light-emitting device.
Regarding claim 8: Xia et al. teach that the electron transport material comprises a metal containing material [0115-0117].  The claimed range is not critical.
Regarding claim 9:  Since the compounds are the same as claimed, at least two compounds have the claimed triplet energy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.


Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (WO 2014/104514) in view of Ono (2013/0292665) and Xia et al. (2016/0149139).  U.S. 2015/0280136 is being used as an English equivalent to WO 2014/104514 since it is a continuation of the international application.
Ryu et al. teach a first electrode, a second electrode facing the first electrode, an emission layer between the first electrode and the second electrode, a hole transport region between the first electrode and the emission layer, and an electron transport region between the emission layer and the second electrode [0007, 0050, 0183; Figure 2].  Ryu et al. teach the claimed layers [0050; Figures; Examples].  Ryu et al. teach that hole transport region comprises the first compound [0024, 0169; Examples].  See specifically compound F-169.  Xia et al. teach that the electron transport material comprises a metal containing material [0115-0117].  Xia et al. teach the claimed formula for the fourth compound [page 44].  It would have been obvious to use the compound in the electron transport region of Ryu et al. 
Ryu et al. fail to specify the compounds in the emission layer.
However, Ono teaches an emission layer with a second compound that is a fluorescent host and a third compound that is a dopant, wherein the third compound is the same as claimed [Examples; Table 3].  Compound BD2 is the same as Applicant’s 3-11.  Ono teaches that their emission layer provides a blue light emitting element with high color purity and improved element service life [0012].  Ono teaches the amount recited in claim 19 [0263; Examples].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use the compounds in the ratio as taught by Ono in the emission layer of Ryu et al. to provide a blue light emitting element with high color purity and improved element service life.
Ryu et al. fail to specify the compounds in the electron transport region.
However, Xia et al. teach that in organic light emitting devices that the electron transport contains at least one compound that includes a ring-forming moieties with a nitrogen-containing heterocyclic group including =N- [0116].  Xia et al. teach that the compounds of their invention are used in an electron transport layer [0076].  Xia et al. teach compounds that are the same as Applicant’s compound 5-2 [page 91, 244].  Xia et al. also teach the claimed fourth compound [page 44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mixture of the compounds taught by Xia et al. to provide an electron transport region for the organic light-emitting device.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,930,853. Although the claims at issue are not identical, they are not patentably distinct from each other.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763